 

EXHIBIT 10.84

AMENDMENT

TO THE

EXECUTIVE EMPLOYMENT AGREEMENT BETWEEN

STAR SCIENTIFIC, INC. AND

JONNIE R. WILLIAMS, SR.

 

This Amendment (“Amendment”) to that certain Executive Employment Agreement
between Star Scientific, Inc., a Delaware corporation (the “Company”) and Jonnie
R. Williams, Sr. (“Executive”) dated as of March 14, 2011 (the “Executive
Employment Agreement”) is made as of this 28th day of December, 2012 (the
“Amendment Date”), by and among the Company and the Executive. Except as set
forth in this Amendment, capitalized terms used herein but not defined herein
shall have the meanings ascribed to them in the Executive Employment Agreement.

 

WITNESSETH

 

WHEREAS, the Company and the Executive desire to amend the terms of the
Executive Employment Agreement to reflect the agreement to continue Executive’s
employment on a further month-to-month basis;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Executive and the Company (collectively
the “Parties”) hereby agree as of the Amendment Date to the following:

 

1.            Amendments to the Employment Agreement. Effective as of the
Amendment Date, the Executive Employment Agreement is hereby amended in its
entirety as follows:

 

Section “1.7” of the Executive Employment Agreement is amended to read as
follows:

 

Term. Unless sooner terminated as provided in Section 4 hereof, the term of this
Agreement shall commence on January 1, 2011 and shall continue through December
31, 2012 and then on a month-to-month basis until either Party notifies the
other of the intent not to continue the Agreement on a month-to-month basis.
Notice of an intent not to continue the Agreement on a month-to-month basis
shall be effective if provided at least (15) days prior to completion of the
monthly term.

 

2.     No Other Amendment. Except as expressly set forth in this Amendment, the
Executive Employment Agreement shall remain unchanged and shall continue in full
force and effect according to its terms.

 

3.     Acknowledgement. The Executive acknowledges and agrees that the Executive
has carefully read this Amendment in its entirety fully understands and agrees
to its terms and provisions and intends and agrees that it be final and legally
binding on the Executive and the Company.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and the
Company has caused this Amendment to be executed in its name on its behalf, all
as of the day and year first above written.

 

  STAR SCIENTIFIC, INC.       /s/ Paul L. Perito   By:  Paul L. Perito  
Title:  Chairman, President & COO       JONNIE R. WILLIAMS       /s/ Jonnie R.
Williams

 

 

 

